Citation Nr: 0422145	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  03-37 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date prior to March 30, 2001 for 
the assignment of a 
10 percent rating for service-connected fracture of the right 
wrist with degenerative joint disease.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from February 1945 to July 
1946.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Paul, Minnesota (the RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

Issues not on appeal

In a November 2001 rating decision, the RO granted service 
connection for fracture of the right wrist with degenerative 
joint disease and carpal tunnel syndrome status post carpal 
tunnel release, right wrist; each disability was evaluated as 
10 percent disabling.  In May 2002, the veteran filed a 
notice of disagreement with the disability evaluations 
assigned.  A statement of the case was issued in December 
2002.  The veteran did not file a substantive appeal.  
Therefore, the issues of entitlement to increased disability 
ratings for the service-connected right wrist fracture 
residuals and the service-connected carpal tunnel syndrome 
are not before the Board.  See 38 C.F.R. § 20.200 (2003) [an 
appeal consists of a timely filed NOD in writing and, after a 
SOC has been furnished, a timely filed substantive appeal].  


REMAND

Procedural and factual history 

In a May 1947 rating decision, the RO denied entitlement to 
service connection for a right wrist injury.  Service medical 
records were not available for review when that decision was 
made.  

A copy of the service medical records was received in June 
1947.  The records showed that the veteran was treated for a 
right wrist fracture in 1946.

The veteran filed a reopened claim for service connection for 
a right wrist injury on March 30, 2001.  A VA examination 
conducted in October 2001 indicated that the veteran had 
degenerative joint disease of the right wrist as a result of 
an old trauma.  
In a November 2001 rating decision, service connection was 
granted for fracture of the right wrist with degenerative 
joint disease; a 10 percent evaluation was assigned from 
March 30, 2001.  [As noted in the Introduction, the veteran 
did not perfect an appeal as to the matter of an increased 
rating.]

In a December 2002 rating decision, a noncompensable 
evaluation was assigned from July 28, 1946 to March 30, 2001.  
The RO found that the evidence of record did not establish 
that the veteran's right wrist disability warranted a 
compensable evaluation until his reopened claim was received 
in March 2001.  The veteran is seeking an earlier effective 
date for the 10 percent rating assigned for fracture of the 
right wrist with degenerative joint disease.  

Reason for remand

The VCAA

The Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002) has enhanced the 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After a careful review of the record, the Board notes that 
there has been no VCAA compliance letter issued in this case.  
A recent decision of the United States Court of Appeals for 
the Federal Circuit held that the regulation giving the Board 
direct authority to cure a procedural defect in an appeal by 
providing the veteran notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  See Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., May 1, 2003).  
Thus, if the record has a procedural defect with respect to 
notice required under the VCAA, this may no longer be cured 
by the Board.  Accordingly, the Board must remand the case to 
the Veterans Benefits Administration (VBA) because the record 
does not show that he was provided adequate notice under the 
VCAA and the Board is without authority to do so.  Under 
these circumstances, it would potentially be prejudicial to 
the veteran if the Board were to proceed with a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
 
The Board additionally observes that it is aware that under 
certain circumstances VCAA notice may not be required.  See, 
e.g., Livesay v. Principi, 15 Vet. App. 165
[the provisions of the VCAA do not apply to a claim based on 
a previous decision having been the result of clear and 
unmistakable error]; Manning v. Principi, 16 Vet. App. 534 
(2002) [the VCAA has no effect on an appeal where the law is 
dispositive of the matter]; Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) [VCAA notice not required where there is 
no reasonable possibility that additional development will 
aid the veteran.  With respect to this earlier effective date 
claim, the Board notes that there is a possibility that 
medical evidence dated between July 1946 and March 2001 
exists showing treatment for the veteran's right wrist 
disability and that such evidence would warrant the 
assignment of a compensable evaluation prior to March 30, 
2001.  Therefore, this remand is required to inform the 
veteran of the types of evidence he could submit, such as 
medical evidence dated between July 1946 and March 2001 
showing treatment for the right wrist, which could warrant a 
compensable evaluation prior to March 30, 2001.  

Accordingly, this case is REMANDED to the VBA for the 
following action:

VBA must and ensure that all notification 
and development action required by the 
VCAA is completed, to include send the 
veteran a letter which details the 
respective responsibilities of VA and the 
veteran with respect to providing 
evidence in connection with his earlier 
effective date claim.  If required by the 
circumstances, the claim should then be 
readjudicated.  If no readjudication is 
necessary, of if the claim is 
readjudicated and the outcome is 
unfavorable to the veteran, the case 
should be returned to the Board for 
further appellate review, after all 
appropriate due process considerations 
have been satisfied.  

The purpose of this REMAND is to ensure that the veteran is 
afforded due process of law.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.  No action is required by the veteran 
until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




